DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-50 are allowed.
	The following is an examiner’s statement of reasons for allowance: The Prior Art of Record teaches a photomask and a photomask blank for an exposure light of ArF excimer laser, including a transparent substrate and a light-shielding film containing molybdenum, silicon, and nitrogen.  The light-shielding film is formed in a single layer or a multilayer composed of a single composition layer or a composition gradient 
layer, a reflectance of the light-shielding film on a side remote from the substrate is 40% or less, and among the refractive indexes at the surfaces on the substrate side and the side remote from the substrate of all layers, a difference between the highest and lowest refractive indexes is 0.2 or less, and among the extinction coefficients at the surfaces, a difference between the highest and lowest extinction coefficients is 0.5 or less.  The light-shielding film assumes a satisfactory and un-deteriorated sectional shape of a mask pattern in an etching process in mask processing or defect correcting. (See US 2019/0004420 to Ozawa et al.) but fails to teach or render obvious the mask blank and phase shift mask as recited in the context of the Claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Roberts P Culbert whose telephone number is (571)272-1433. The examiner can normally be reached Monday thru Thursday 7:30 AM-6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/ROBERTS P CULBERT/Primary Examiner, Art Unit 1716